Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 24, 2021. Claims 1, 5-12, 14-20 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claims 2 and 4 is obviated by Applicant's cancellation.
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a),(b), (d) and 103 are necessitated by the amendments.


Priority
 The instant invention claims priority back via a continuation-in-part to PCT/US2010/049238. However, claim 1 of the instant invention recite "hexagonal boron nitride, a mono-atomic glass, MoS2, WS2, MoSe2, MoTe2, TaSe2, NbSe2, NiTe2, Bi2Sr2CaCu20x, and Bi2Te3”.  These features were not set forth in any preceding disclosures until the disclosure of App. No. 13/419,383 filed on March 13, 2012. MPEP 201.11 (1)(B) states "if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application,...such a claim is entitled only to the filing date of the continuation-in-part application." Hence, because the parent document preceding PCT/US2010/049238 does not disclose the features recited supra as set forth in the claims of the instant invention, applicant only has priority for claims 1-20 back to the filing date of App. No. 13/419,383 filed on March 13, 2012. 

Claim Objections
Claim 19 is objected to because of the following informalities:  The recitation “wherein the species in the biomolecular the ionic solution” should be amended to recite --wherein the biomolecular species in the ionic solution-- to correct a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites a substantially bare, self-supported membrane of solid state material selected from the group consisting of hexagonal boron nitride, a mono-atomic glass, MoS2, WS2, MoSe2, MoTe2, TaSe2, NbSe2, NiTe2, Bi2Sr2CaCu20x, and Bi2Te3… and the solid state material membrane having an ionic current resistivity, perpendicular to a plane of the first and second membrane surfaces, of between about 3 GΩ and about 4 GΩ. 
The specification does not contain support for the solid state materials selected from the above list have an ionic current resistivity, perpendicular to a plane of the first and second membrane surfaces, of between about 3 GΩ and about 4 GΩ. 
The specification discloses an ionic current resistivity, perpendicular to a plane of the first and second membrane surfaces, of between about 3 GΩ and about 4 GΩ for a single-layer graphene membrane at para. [0060] but does not disclose resistivity values for the above listed solid state materials. 
Additionally, the resistivity of the graphene membrane disclosed at para. [0060] is with respect to a membrane that does not contain a nanopore whereas the claimed membrane contains a nanopore.  
Applicant is required to cancel the new matter in reply to this Office Action. 
Claims 5-12, 14-20 are rejected for their dependency on claim 1. 
Claims 17 recites wherein the biomolecular species in the ionic solution comprises at least one of DNA molecules and RNA molecules. Claim 18 recites wherein the biomolecular species in the ionic solution comprises at least one of nucleotides and oligonucleotides. Claim 19 recites wherein the species in biomolecular ionic solution comprises a protein. Claim 20 recites wherein the biomolecular species in the ionic solution comprises a polymer. Claims 17-20 depend from claim 1, which recites a nanopore diameter of between about 1 nm and about 2 nm. The specification does not contain support for the biomolecular species recited in claims 17-20 in combination with a nanopore having a diameter between about 1 nm and about 2nm. The specification discloses at para. [0049]: “For translocation of ssDNA, a nanopore diameter of between about 1 nm and about 20 nm can be preferred, with a diameter of between about 1 nm and about 2 nm most preferred. For translocation of  dsDNA, a nanopore diameter of between about 2 nm and about 20 nm can be  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “a first reservoir including a biomolecular species in an ionic solution;” and “a second reservoir including an ionic solution…” render the claim unclear indefinite. It is unclear as to whether the ionic solutions are the same or different.  
Claims 5-12, 14-20 are rejected for their dependency on claim 1. 
Regarding claims 5, 10-12, it is unclear as to whether the recitations of “the ionic solution” are referring back to the ionic solution of the first reservoir or the ionic solution of the second reservoir or both since claims 5 and 10-12 depend from claim 1, which recites “a first reservoir including a biomolecular species in an ionic solution;” and “a second reservoir including an ionic solution….”
Regarding claims 8 and 9, the recitations “biomolecular species” renders the claims unclear and indefinite. It is unclear if the biomolecular species of claims 8 and 9 
Claim 9 recites the limitation "the first and second ionic solutions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14
Claim 15 recites “wherein the solid state material membrane thickness is less than about 0.7 nm.” Claim 1, from which claim 15 depends, recites “a thickness…that is at least one atomic layer of the solid state material and less than about 1 nm.” Claim 15 fails to narrow the scope of claim 1 since claim 15 does not recite a lower limit for the thickness range and therefore, appears to be broader than the thickness range recited in claim 1. Examiner suggests reciting the thickness is at least one atomic layer of the solid state material and less than about .7 nm.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-9, 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being as being unpatentable over Xu et al. (CN102095768A) (references herein made with respect to English Equivalent found at (US 2013/0037410) in further view of J. C. Meyer, et al. (Nano Letters, vol. 9, no. 7, 2009, 2683-2689). 

Regarding claim 1, Xu teaches a nanopore sensor (nanopore sensor, Fig. 1-4, para. [0052] comprising: 
 selected from the group consisting of hexagonal boron nitride (h-BN, boron nitride sub-nanometer-thick functional layer structure, para. [0043], [0044], Embodiment 1, h-Bn membrane will be used as sub-nanometer-thick functional layer 3, Fig. 6, Figs. 1-4, sub-nanometer functional layer 3, para. [0052]; examiner interprets the sub-nanometer-thick functional layer 3 to be self-supported since the openings 16, 17 and 18 of the insulating layer and  of the insulating layer 6 and the opening of insulating layers and Si substrate all larger than the nanopore of the h-BN membrane and therefore the exposed portion of the h-BN membrane surrounding the nanopore is considered to be self-supported), the solid state material membrane having a thickness, 5between a first solid state material membrane surface (bottom face of sub-nanometer-thick functional layer 3, Figs. 1-4) and a second solid state 6material surface opposite the first solid state material surface (top face of sub-nanometer-thick functional layer 3, Figs. 1-4).
Xu teaches a thickness is 0.34-3.4nm which corresponds to a layer number of 1 to about 10 layers, paras. [0043] and [0044] and that the h-BN membrane of embodiment 1 is sub-nanometer-thick functional layer 3 (para. [0066]) and therefore encompasses applicant’s claim range of at least one atomic layer of the solid state material and less 7than about 1 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of Xu to be at least one atomic 
Xu teaches a 8nanopore extending through the solid 9state material membrane thickness between the first and second solid state material membrane 10surfaces (the nanopore 5 in the sub-nanometer-thick functional layer 3, para. [0052], Figs. 1-4),
Xu teaches the diameter of the nanopore is most preferably 1 to about 5 nm (para. [0050]) and in Embodiment 2 wherein the nanopore for a h-BN monolayer is 10nm formed by electron beams of a TEM  (para. [0064]). Xu fails to specifically teach having a nanopore diameter of between about 1 nm and about 2 nm.
Meyer teaches single-layer hexagonal boron nitride can exist without the need for a substrate like graphene (abstract) and discloses that hole can grow in a given layer by thinning in a TEM and that a nanopore can be formed in a stable, insulating membrane that may find use in, e.g., DNA translocation experiments, as a nonround molecular filter, or as a precisely defined aperture or shadow mask with atomically sharp edges (p. 2684, left column, last paragraph). Meyer teaches forming a triangle shaped hole with an edge length of 7 angstroms that grows to 30 angstroms (p. 2684, right column, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the diameter of the h-BN of Embodiment 2 of Xu to be between about 1 nm and about 2 nm with a reasonable expectation of success. One of ordinary skill in the art would have found such a modification obvious since Xu teaches that the nanopore may alternatively be 1 nm to 5 nm and Meyer teaches that precisely defined 
Xu teaches fluidic connection from the first solid state material membrane surface to a first 12reservoir (second fluidic reservoir 12 shown in connection with the bottom face of the of sub-nanometer-thick functional layer 3, Figs. 1-4, para. [0033]) including a biomolecular species in an ionic solution (a targeted DNA, RNA or another biomolecule 15 was then dispersed in the electrolyte solution contained in the second fluidic reservoir 12, para. [0052]);  
14a fluidic connection from the second solid state material membrane surface to a second 15reservoir (first fluidic reservoir 13 shown in connection with the top face of the of sub-nanometer-thick functional layer 3, Figs. 1-4, para. [0033]) including an ionic solution (sensor filled with electrolyte solution, para. [0052]); and  
19an electrical circuit connected with the nanopore, through the solid 20state material membrane thickness, from the first reservoir to the second reservoir (Figs. 1-4, the ionic current was recorded by the first electrode 9 and the second electrode 10, para. [0052]).  
The limitation “to 21monitor translocation of the species in the ionic solution through the 22nanopore in the solid state material” is recitation of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Xu is identical to the presently claimed (para. [0052]).
Regarding the limitation “the solid state material membrane having an ionic current resistivity, perpendicular to a plane of the first and second membrane surfaces, of between about 3 GΩ and about 4 GΩ”, it is it is first noted that this property is a measured property of an intermediate product (i.e., the membrane before the nanopore is formed in the membrane). However, the disclosed range is interpreted to be an inherent characteristic of the membrane of the same thickness comprising all the claimed elements. Since the prior art does discloses a h-BN membrane having a sub-nanometer thickness, and thus comprising substantially the same elements or components as that of the applicant, it is contended that the membrane of the prior art In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), MPEP 2112.

1	 Regarding claim 5, the limitation “wherein the nanopore diameter is no 2more than about 5% larger than a diameter characteristic of the biomolecular species in 3the ionic solution translocating through the nanopore” is not further limiting of the claim since the dimension is with respect to an article worked upon (the biomolecular species in the ionic solution).  The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 6, Xu teaches  1								`1	wherein the electrical circuit is 2connected between the first and second reservoirs (Figs. 1-4, the ionic current was recorded by the first electrode 9 and the second electrode 10, para. [0052], showing electrode 9 in first reservoir 11 and electrode 10 in second reservoir 12). The limitation “to (para. [0052]).

Regarding claims 7 and 8, Xu teaches  1		wherein the electrical circuit 2includes an electrical current monitor connected for measuring time- 3dependent ionic current flow through the nanopore(claim 7) and  wherein the electrical current 2monitor is connected for measuring time-dependent blockages of ionic 3current flow through the nanopore, indicative of biomolecular species translocation 4through the nanopore (claim 8) since Xu teaches the ionic current was recorded by the first electrode 9 and the second electrode 10. By analysis of the blockade events of ionic current as individual nucleotides of DNA or RNA strand passing through the nanopore 5, the sequence of nucleotides in the DNA or RNA strand can be precisely determined (para. [0052]). It is the examiner’s position 
Examiner notes that limitations “for measuring time- 3dependent ionic current flow through the nanopore” and “for measuring time-dependent blockages of ionic 3current flow through the nanopore, indicative of species translocation 4through the nanopore” are recitations of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Xu is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 

1RegrRegarding claim 9, Xu teaches further comprising an electrode 2disposed in each of the first and second ionic solutions for applying a 3voltage across the nanopore to electrophoretically cause species translocation through the nanopore (electrodes 13 and 14, Figs. 1-4, targeted DNA, RNA or another biomolecule 15 was then dispersed in the electrolyte solution contained in the second fluidic reservoir 12 and is stretched and driven by the gradient field generated by the electrophoresis electrodes 13 and 14, para. [0052]).  
Examiner notes that limitation “for applying a 3voltage across the nanopore to electrophoretically cause species translocation through the nanopore” are recitations of intended use. An intended use of the claimed invention must result in a structural 

1 Regarding claim 13, Xu teaches wherein the nanopore diameter is 2between about 1 nm and about 5 nm (the diameter of the nanopore is most preferably 1 to about 5 nm, para. [0050]).  

1 Regarding claim 14, Xu teaches a thickness is 0.34-3.4nm which corresponds to a layer number of 1 to about 10 layers, paras. [0043] and [0044] and therefore encompasses applicant’s claim range of less 7than about 1 nm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of Xu to be at least one atomic layer of the solid state material and less 7than about 1 nm with a reasonable expectation of success. 

1 Regarding claim 15, Xu teaches a thickness is 0.34-3.4nm which corresponds to a layer number of 1 to about 10 layers, paras. [0043] and [0044] and therefore encompasses applicant’s claim range of less 7than about .7 nm. In the case where the 


1 Regarding claim 16, Xu teaches wherein the solid state material is 2mechanically supported at edges of the solid state material by a frame 3structure (Figs. 1-4, substrates and insulating layers are frame structure).

Regarding claim 17, Xu teaches the biomolecular species in the ionic solution to translocate through the nanopore comprises at least one of DNA molecules and RNA molecules (a targeted DNA, RNA or another biomolecule 15, para. [0052]).

Regarding claim 18, Xu teaches the biomolecular species in the ionic solution comprises at least one of nucleotides (a targeted DNA, RNA or another biomolecule 15, the sequence of nucleotides in the DNA or RNA strand can be precisely determined, para. [0052]).

Regarding claim 19, Xu teaches the species in biomolecular the ionic solution to translocate through the nanopore comprises a protein (analyze other biomolecules such as proteins, para. [0056]).

Regarding claim 20, Xu teaches the biomolecular species in the ionic solution to translocate though the nanopore comprises a polymer (DNA, RNA, para. [0052] or protein, [0056]).


Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (CN102095768A) (references herein made with respect to English Equivalent found at (US 2013/0037410)) in view of J. C. Meyer, et al. (Nano Letters, vol. 9, no. 7, 2009, 2683-2689) as applied to claim 1 above and in further view of Hibbs et al. (US 2008/0041733).

34 Regarding claims 10-12, Modified Xu teaches the limitations of instant claim 1. Xu teaches use of an ionic solution and wherein the concentration of ionic solution may be changed to change the speed of translocation (para. [0052]) but is silent with respect to the specific ionic solution and therefore fails to teach fails to teach wherein the ionic solution is characterized by a salt content that is greater than about 2 M (claim 10),1 wherein the ionic solution is 2characterized by a pH that is greater than about 8 (claim 11), 1wherein the ionic solution is KCl (claim 12).  However, Hibbs teaches an apparatus with a nanopore for DNA translocation (abstract), like that of Xu. Hibbs teaches wherein the ionic solution used is a 3M KCl ionic solution (para. [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the solution of Xu with a salt content that is greater than about 2 M as taught by Hibbs because a 3M KCl solution is a suitable material for an ionic solution (para. [0032] of Hibbs). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the pH of the electrolyte to be great than 8 depending on the subject biomolecule and would have yielded predictable results. 



Response to Arguments
In the arguments presented on pages 8-9 of the amendment, applicant asserts on page 8-9 of the arguments that Xu does not teach or suggest the nanopore diameter of between 1 nm and 2 nm as required by the claims and that Xu teaches a 10 nm diameter nanopore, 5 nm x 5nm square nanopore and 100 nm x 70 nm elliptical nanopore. Applicant asserts that Xu does not even teach or even suggest such and does not demonstrate a nanopore less than 5 nm in extent. 
Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") See MPEP 2123 I. Xu teaches the diameter of the nanopore is most preferably 1 to about 5 nm at paragraph [0050]. Meyer teaches single-layer hexagonal boron nitride can exist without the need for a substrate like graphene (abstract) and discloses that hole can grow in a given layer by thinning in a TEM and that a nanopore can be formed in a stable, insulating membrane that may find use in, e.g., DNA translocation experiments,   It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the diameter of the h-BN of Embodiment 2 of Xu to be between about 1 nm and about 2 nm with a reasonable expectation of success. One of ordinary skill in the art would have found such a modification obvious since Xu teaches that the nanopore may alternatively be 1 nm to 5 nm and Meyer teaches that precisely defined apertures may be formed in single-layer hexagonal boron nitride with dimensions such as .7 nm and 3 nm.  
Applicant’s other arguments on pages 6-9 of the amendment are moot in light of new grounds for rejection. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
I. Vlassiouk et al.,  Versatile ultrathin nanoporous silicon nitride membranes, Proc. Nat’l Acad. Sci. U S A., vol. 106, no. 50, pp. 21039-21044 (2009) discloses an ultrathin freestanding SiN platform is described with conical or doubleconical nanopores of diameters as small as several nanometers,
(abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699